Citation Nr: 1505750	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-18 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for ischemic heart disease (IHD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A February 2011 rating decision issued a preliminary finding granting service connection for IHD and an effective date of October 15, 2010 was assigned.  The April 2011 rating decision issued the final determination, which continued the 10 percent evaluation. 

The Veteran testified at a September 2013 hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with electronic records maintained in the Virtual VA system.

This matter was previously before the Board in April 2014, when it was remanded for further development.  It has now been returned to the Board for further appellate review. 

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's April 2014 remand, the Veteran was afforded a VA examination in July 2014.  The examiner stated that the left ventricular ejection fraction was 60 percent, which he cited from an echocardiogram done in March 2011.  Regarding METs testing, the examiner checked the box on the Disability Benefits Questionnaire (DBQ) report indicating that there was a medical contraindication for not performing METs testing.  An interview-based METs test was then conducted, and the examiner estimated a workload of  >5-7 METs resulting in dyspnea and fatigue.  The examiner then stated that the limitation in METs level was due to multiple factors, and it was not possible to accurately estimate the percentage if the METs level due solely to heart conditions.  The examiner cited a February 2014 private cardiologist's record which stated that COPD was responsible for the Veteran's chronic shortness of breath and fatigue.  He then went on to state that the Veteran's METs level "may not reflect the current capacity of the heart" and it was not medically possible without resorting to mere speculation what the METs level assigned to only the heart would be.  The examiner stated that the ejection fraction was a more accurate indicator of heart function than METs.

The Board notes that the April 2014 remand directed that a new VA examination be conducted in order to assess the current severity of the Veteran's IHD.  While the July 2014 VA examiner checked a box saying there was a medical contraindication for not performing METs testing, he did not provide an explanation as to why it was not done.  The examiner also provided an estimated METs level of 5-7, but did not provide specific examples of the Veteran's actual activities upon which he based his estimate.  Also, while the examiner stated that the ejection fraction was a more accurate indicator of heart function than METs, the examiner provided an ejection fraction of 60 percent, which was from the results of a March 2011 echocardiogram, the same echocardiogram which was cited to by the previous March 2011 VA examiner.  In an Informal Hearing Presentation dated December 2014, the Veteran's representative noted that no new diagnostic tests were conducted during the July 2014 VA examination, and that without a current echocardiogram, an assessment of the Veteran's level of disability would be speculative.  The representative requested that a current echocardiogram be performed.  A January 2015 post-remand brief from the Veteran's current representative contended that the Veteran's condition also presented with dizziness and angina.  In light of the above, the Board finds that a new examination is necessary to ensure that the record reflects the current severity of the Veteran's IHD.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a cardiologist to determine the current nature and severity of his service-connected IHD.  The entire claims folder must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  

Any tests or studies necessary should be conducted, to include stress test, electrocardiogram, and echocardiogram.  Following diagnostic exercise testing, the examiner must specify what level of activity warrants the assignment of the METs level.  The examiner should also describe the current status of the Veteran's IHD to include a description of all functional incapacity related to this disability, as well as the need for any current treatment or medication.  The examiner should also assess the left ventricular ejection fraction.

If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should explain the medical reasons which prevent such testing.  The examiner should then estimate the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


